Exhibit 2.1 AMENDMENT No. 1 to Asset PURCHASE AGREEMENT This AMENDMENT No. 1 to Asset PURCHASE AGREEMENT (this “ Amendment ”), dated effective as of April 16, 2015 (this “ Amendment ”), is by and among Fifth Gear Acquisitions, Inc., a Minnesota corporation (“ Purchaser ”), and Speed Commerce, Inc., a Minnesota corporation (“ Parent Company ”), on one hand, and Sigma Holdings, LLC, an Indiana limited liability company, Sigma Micro, LLC, an Indiana limited liability company, and Lexton Group, L.L.C., a Missouri limited liability company (collectively, “ Sellers ”), and Albert Langsenkamp (“ Langsenkamp ”), Sigma Holdings, Inc., an Indiana corporation, Therese Langsenkamp, Jack Alexander, Jan Alexander, Matthew J. Smith, Joan H. Smith Trust U/A 9/11/1985, Robert L. Richardson Jr., David L. Hecht, Martha S. Moore, Matthew L. Konkle, Donald J.B. Van der Wiel, Jeffrey Dahltorp (collectively, along with Langsenkamp, the “ Members ” and each individually a “ Member ”; and collectively with the Sellers, the “Selling Parties” and each individually a “ Selling Party ”), on the other hand, and Langsenkamp, in his capacity as Sellers' Representative. Capitalized terms used in this Amendment but not otherwise defined herein have the meanings ascribed thereto in the Asset Purchase Agreement (as defined herein). RECITALS: A.The parties hereto entered into that certain Asset Purchase Agreement dated as of November 21, 2014 (the “ Purchase Agreement ”), pursuant to which Sellers agreed to sell and Purchasers agreed to purchase from Sellers substantially all of the assets used by Sellers in connection with the Business. B.The parties hereto acknowledge that as of the date of this Amendment, the Parent Company does not a sufficient number of authorized or reserved shares of Parent Common Stock to permit the issuance of the Earn Out Shares. C.The parties hereto desire to amend certain provisions of the Purchase Agreement pursuant to the terms and subject to the conditions set forth herein. NOW THEREFORE, in consideration of the promises and the mutual covenants and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Definitions . All references to "Earn Out Amount" in the Purchase Agreement are hereby deleted. 2. Earn Out Shares . Section 2.5 is hereby amended and restated as follows: Section 2.5.
